Case 2:20-cv-14230-DMM Document 12 Entered on FLSD Docket 08/03/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                      Case No. 20-14230-CV-MIDDLEBROOKS/MAYNARD

  JOVANNA BASTIEN,

                        Plaintiff,

  vs.

  NBCUNIVERSAL MEDIA, LLC, et al.,

                    Defendants.
  ________________________________________/

                                     ORDER CLOSING CASE

         THIS CAUSE comes before the Court on Plaintiff’s Notice of Voluntary Dismissal with

  Prejudice, filed on July 31, 2020. (DE 11). Pursuant to Rule 41(a) of the Federal Rules of Civil

  Procedure, a plaintiff may voluntarily dismiss an action by filing a notice of dismissal before the

  opposing party serves either an answer or a motion for summary judgment. See Fed. R. Civ. P.

  41(a)(1)(A)(i). Defendants have served neither.

         Accordingly, it is ORDERED AND ADJUDGED that:

          1. This case is DISMISSED WITH PREJUDICE.

          2. The Clerk of Court shall CLOSE THIS CASE.

          3. The Clerk shall also DENY all pending motions AS MOOT.


         SIGNED in Chambers at West Palm Beach, Florida, this 3rd day of August, 2020.




                                                              Donald M. Middlebrooks
                                                              United States District Judge
